In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00537-CR

EX PARTE JOSHUA COOK                        §    On Appeal from the 89th District Court

                                            §    of Wichita County (189,591-C)

                                            §    May 31, 2019

                                            §    Per Curiam

                                            §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s December 19, 2018 order. Accordingly, we reverse that

portion of the trial court’s order denying Appellant’s habeas corpus application and

remand this case to the trial court for further proceedings.

                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM